Citation Nr: 1808900	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-34 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
 
2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to January 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in service and is currently diagnosed with bilateral hearing loss and tinnitus.

 2.  Chronic symptoms of bilateral hearing loss or tinnitus were not shown during service, did not manifest to a compensable degree within one year of service separation, and were not continuous since service.

 3.  The current bilateral hearing loss and tinnitus manifested many years after service separation and are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 1112, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

 2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 1112, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently-diagnosed with bilateral hearing loss (sensorineural hearing loss).  Sensorineural hearing loss is a "chronic disease" (as an organic disease of the nervous system) under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic diseases in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs, and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has advanced that bilateral hearing loss and tinnitus were due to in-service acoustic trauma.  He asserts that he was exposed to loud machinery noise and explosions during his brief period of active duty.

First, the Veteran has been diagnosed with bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385 and tinnitus in a February 2015 VA examination report.  In addition, his DD-214 establishes that he was a combat engineer and his MOS was construction equipment operator.  As such, exposure to hazardous noise during service is conceded.  Therefore, the first element of current disabilities is shown. 

Despite having current diagnoses, hearing loss and tinnitus were not noted in the service treatment records.  Specifically, service treatment records are absent of any complaint for hearing loss or tinnitus, and the Veteran's June 1962 pre-induction examination contains a normal whisper test, his August 1963 induction examination shows normal hearing, and his January 1964 separation audiogram also shows normal hearing.  In addition, he specifically denied ear trouble or running ears during his pre-induction and separation examinations.  Therefore, hearing loss and tinnitus were not shown in service.

Next, the weight of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since service separation.  The earliest diagnosis of record of hearing loss and tinnitus was in a February 2015 VA examination.  The approximately 50 year period between service and the onset of hearing loss and tinnitus is one factor that weighs against a finding of service incurrence and continuity, but is not the only factor relied upon.  

The Board's reliance on multiple factors, only one of which is an absence of complaints or treatment during service or after service, is consistent with the statutory and regulatory requirements to consider all evidence of record, as well as the Court's precedential decisions.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Also of note, the Veteran reported his hearing loss began 10 to 15 years prior to his February 2015 VA audiology examination, dating the onset of hearing loss to approximately 2000 - dating the onset of symptoms to some 40 years after discharge..  He was "unable or unwilling" to provide onset date for his tinnitus.  Although later in his June 2015 notice of disagreement (NOD), he indicated that he believed the onset date was in-service, his assertion is not supported by the contemporaneous evidence of record.  For these reasons, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on either "chronic" symptoms in service or "continuous" symptoms since service have not been met. 

Additionally, the evidence does not show that hearing loss or tinnitus manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  The earliest record of both bilateral hearing loss and tinnitus was not until the Veteran's claim in August 2014; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

On the question of nexus between the current bilateral hearing loss and tinnitus and service, after a thorough examination and review of the record, including statements made by the Veteran, the February 2015 VA audiologist opined that it was less likely than not that the Veteran's hearing loss and tinnitus were due to or a result of in-service noise exposure.  

In support of the medical opinion, the audiologist noted that the Veteran reported that he first noticed difficulty hearing approximately 10 to 15 years prior to this examination.  The Veteran was unable or unwilling to provide an onset date for his tinnitus, but stated that it worsened over the last 5 to 10 years.  He further stated that he was supposed to serve in the military for 2 years, but served approximately 6 months, and then discharged due to hardship.  He denied any post-service occupational noise exposure.  

The examiner further stated that the medical literature on noise-induced hearing loss does not support the concept of delayed onset of hearing loss years after the noise exposure, and concluded that given the normal hearing shown on both induction and separation examinations, in combination with the relevant medical literature, it was unlikely that the current bilateral hearing loss is related to service.  

With regards to tinnitus, the examiner stated that the Veteran denied any ear, nose, and throat trouble during his pre-induction and separation examinations, and was unable or unwilling to provide an onset date for his tinnitus.  He also did not associate the onset with any particular event or cause, and the examiner opined that bilateral hearing loss does not cause tinnitus, and tinnitus does not cause bilateral hearing loss.  

The February 2015 VA audiologist's medical opinion is of significant probative value, because it is based on an accurate history of symptoms, diagnosis, and treatment, and provides a sound rationale.

As to the Veteran's statements as to in-service incurrence, as a lay person he is competent to report past and current hearing loss and tinnitus symptoms and can self-diagnose tinnitus because its symptoms are observable through the senses; however, where tinnitus and hearing loss are not shown by credible evidence until years after service separation, he does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus or hearing loss and active service.  

Such opinions as to causation involve making findings based primarily on medical knowledge of the etiology of auditory disorders and is a complex medical etiological question dealing with the neurologic system (acoustic trauma and nerve damage).  The February 2015 VA audiologist, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's hearing loss and tinnitus and service.  

The Board finds that the evidence weighs against finding that bilateral hearing loss or tinnitus was causally or etiologically related to service; therefore, the appeal s are denied and the benefit-of-the-doubt doctrine does not apply.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

In the December 2017 brief, the Veteran requested a new examination in connection but did not challenged the adequacy of the February 2015 examination.  Here, the Board finds that the February 2015 examination is adequate to decide the claims on appeal because it was based on examination of the Veteran, appropriate diagnostic tests, review of the medical history, and consideration of his lay assertions.  Therefore, absent any specific challenges to the February 2015 examination, a new examination is not warranted. 


ORDER

Service connection for bilateral hearing loss is denied.  
 
Service connection for tinnitus is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


